DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) in view of Davies et al. (2008/0029615)
Regarding claim 1 Kaercher shows  a pressure washer (figure), comprising: a pump (1) including a pump inlet (inlet to 1) for receiving liquid to be pressurized and a pump outlet (outlet of 1); a hose (2) including a hose inlet (fig) configured to be coupled in fluid communication with the pump outlet, and a hose outlet (fig); a wand (the part between 3 and 4) including a wand inlet (fig) configured to be coupled in fluid communication with the hose outlet, and a wand outlet (fig): a first nozzle configuration and a second nozzle configuration [0025], wherein each of the first and second nozzle configurations is selectively capable of being coupled in fluid communication with the wand outlet (figure), and the first and second nozzle configurations have respective first and second through bores [0025], the first through bore configured to provide a different flow rate than the second through bore to discharge varying spray patterns having different flow rates and output pressures and address different jobs or applications of the pressure washer (different flow rates and output pressures is inherent to different shaped outlets. Additionally Kaercher teaches that a change in the outlet cross section causes a change in the fluid pressure in the pressure line ([0026]); an electric motor (6) including a rotatable output (inherent to electric motors) coupled with the pump for operating the pump to pressurize liquid and direct the liquid through the hose; the wand and a selected one of the first or second nozzle configurations coupled in fluid communication with the wand, whereby the first nozzle configuration has a different flow rate output and output pressure than the second nozzle configuration (this is inherent to two different chapped nozzles with the same pump pressure); and a control (9, 8) electrically coupled to the electric motor, wherein the control senses an electric profile of the electric motor during operation and, in response; automatically adjusts the level of electric current drawn by the electric motor between at least a first 2level and a second, different level to thereby change the rate of rotation of the rotatable output depending on whether the first nozzle configuration or the second nozzle configuration is coupled in fluid communication with the wand [0026].  
But fails to disclose an electronic display electrically coupled to the control and the electric motor, wherein the electronic display includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
However, Davies et al teaches a pressure gauge that includes an electronic display wherein the electronic display has a control and includes multiple visual indicators and the control activates one of the multiple visual indicators to communicate a relative level of the output pressure to the user.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the pressure gauge of Davies et al. to the pressure washer of Kaercher and have it be electrically coupled top the control (for power, or to just combine the controls of the pressure washer sand the gauge), of the pressure washer in order to monitor the pressure in the fluid line as taught by Davies et al. (Abstract).
The examiner notes that the numbers on the digital display of the above pressure gauge are being considered  icons that are selectively illuminated by the control depending on the output pressure.  For example, when the number or icon “50” is illuminated, the output pressure is 50 psi. Additionally,  each number or icon represents a different use or application of the pressure washer. For example, when the output pressure is 1000 psi and the number or icon of the display shows 1000, then the pressure washer can be used for cleaning a car. When the output pressure is 3000 psi and the number or icon of the display shows 3000, then the pressure washer can be used for striping paint off a deck.

Regarding claim 7,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output [0019] also the rev limit is the max sped of the motor)  
Regarding claim 8,  the first and second nozzle configurations further respectively comprise first and second nozzles independently attachable to the wand [0025].  

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in in view of Kieffer et al. (2012/0282121)
Regarding claim 2, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose that the electric motor further comprises a brushless DC motor. 
However,  Kieffer et al. teaches a pump that is driven by a brushless dc motor (112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use a brushless DC motor in the sprayer of Kaercher as modified above in order to make it more efficient.
Regarding claim 3,  the control of Kaercher as modified above increases the level of electric current drawn by the brushless DC motor to thereby increase the rate of rotation of the rotatable output as a function of an increase in flow rate [0026].  
Regarding claim 4,  the control further comprises a rev limiter for limiting the rate of rotation of the motor output.[0019] also the rev limit is the max sped of the motor)  
Regarding claim 5,  the control holds the level of electric current drawn by the brushless DC motor substantially constant [0026]. 
Regarding claim 6, the above combination does not include that  the substantially constant level of current is 15 Amps.  
However, one of ordinary skill in the art would know that increasing the amps increases the speed of the motor and vice versa, making the current is a results effective variable.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to see the constant amps at 15 amps, since it has been held the discovering an optimum value of a results effective variable involves only routine skill in the art.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaercher (DE9013486U1) as modified by Davies et al. (2008/0029615) above, further in view of Gardner et al. (2009/0065612)
Regarding claim 9, Kaercher as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose the first and second nozzle configurations further respectively comprise first and second nozzle configurations of an adjustable nozzle .

However,  Gardner et al. teaches an adjustable nozzle for a pressure washer (10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively field to use an adjustable nozzle on the pressure washer of Kaercher as modified above in order to easily adjust the spray pattern. 

Response to Arguments
Applicant's arguments filed 5/5/2022 have been fully considered but they are not persuasive. 
The applicant argues that the above combination fails to teach the claimed icons that correspond to the different uses of the pressure washer.
The examiner notes that the claims merely require the visual indicators to comprise icons that are selectively illuminated by the control. The claims do not define what is mean by the term icon, not do they further define the term icon to  prevent the examiner from calling each number representing the output pressure on the display a different icon. An output pressure of 50psi will display the number 50 as an icon to represent the output pressure, just like a display icon of 100 will represent an output pressure of 100psi. 
The claim then requires each icon to represent a different use of the pressure washer. The examiner notes that an icon of 1000 means that the output pressure is 100psi and the pressure washer can be used to wash anything that 1000psi would be suitable for. When an icon of 3000 is displayed, the  pressure washer can be used to wash anything that 3000psi would be suitable for.
The above rejections are being maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        5/10/2022